—In an action to recover damages for personal injuries, the defendants appeal from so much of an order of the Supreme Court, Kings County (Feinberg, J.), dated May 4,1994, as denied those branches of their motion which were to compel a further examination before trial of the plaintiff and to impose costs and sanctions on the plaintiffs attorney.
Ordered that the appeal is dismissed, with costs.
The appeal is in the nature of an appeal from an order determining an application to review objections raised at an examination before trial, and such an order is not appealable as a matter of right (see, Stoller v Moo Young Jun, 118 AD2d 637; Sainz v New York City Health & Hosps. Corp., 106 AD2d 500). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.